
	
		II
		110th CONGRESS
		1st Session
		S. 2475
		IN THE SENATE OF THE UNITED STATES
		
			December 13, 2007
			Mr. Roberts (for
			 himself, Mr. Brownback, and
			 Mr. Inhofe) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the Surface Mining Control and Reclamation Act
		  of 1977 to provide an exception for certain States with respect to the
		  distribution of amounts by the Secretary of the Interior from the Abandoned
		  Mine Reclamation Fund.
	
	
		1.General Limitation on
			 Obligation AuthoritySection
			 401(f)(5) of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C.
			 1231(f)(5)) is amended—
			(1)in subparagraph
			 (B), in the matter preceding clause (i), by striking Notwithstanding
			 paragraph and inserting Subject to subparagraph (C) and
			 notwithstanding paragraph; and
			(2)by adding at the
			 end the following:
				
					(C)Minimum program
				StatesSubparagraph (B) shall not apply to any State described in
				section
				402(g)(8)(A).
					.
			
